Citation Nr: 0911358	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  04-40 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for left knee chondromalacia of the patella with productive 
changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to July 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision in June 2007 of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that decision, the Veteran's current rating 
for left knee chondromalacia of the patella with productive 
changes was confirmed and continued.  

In December 2007, the case was transferred from Los Angeles 
to San Diego, California.  In February 2008, the Veteran 
appeared at a hearing at the RO before the undersigned.  In 
April 2008, this case was remanded by the Board.  

This case was remanded, in part, for the issuance of a 
statement of the case.  The representative's post-remand 
brief has been filed within the time period for the filing of 
the appeal.  


FINDINGS OF FACT

1.  The left knee chondromalacia of the patella with 
productive changes is manifested by degenerative joint 
disease of the knee and mild limitation of motion.  

2.  The left knee also exhibits dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for left knee chondromalacia of the patella with degenerative 
changes are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 
5010 (2008).  

2.  The criteria for a separate evaluation for dislocated 
semilunar cartilage of the left knee are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.59, 4.71a, 
Diagnostic Code (DC) 5258, (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

In a February 2007 letter, the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  The RO notified the Veteran 
of: information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  The February 2007 letter also notified 
the Veteran of the process by which initial disability 
ratings and effective dates are established, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), lists requirements for VCAA 
notice in increased rating claims.  First, 38 U.S.C.A. 
§ 5103(a) requires the Secretary to inform the claimant:  He 
or she must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Vazquez-Flores, 
22 Vet. App. at 43.  

Second, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  

Finally, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-for 
example, competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id. at 
43-44.  

Here, letters sent to the Veteran in February 2007 and 
September 2008 informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Also, the September 2008 letter 
satisfies the requirements set out in Vazquez.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.  



II. Legal Criteria 

A.  Disability Evaluations in General

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2008).  Also, consideration will be given to the possibility 
of separate ratings for separate periods of time based on the 
facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2008).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2008).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2008).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  

B.  The Musculoskeletal System  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).  

The Board has looked at multiple diagnostic codes to 
determine if there is any basis to increase the assigned 
rating for the Veteran's left knee disability.  Such 
evaluations involve consideration of the level of impairment 
of a veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.59.  

Traumatic arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003-5010.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 10 percent rating is 
warranted when it is limited to 45 degrees and a 20 percent 
rating is warranted when it is limited to 30 degrees.  A 30 
percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2006).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for other 
impairment of the knee, assignment of a 10 percent rating is 
warranted when there is slight recurrent subluxation or 
lateral instability, a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation for severe knee impairment with 
recurrent subluxation or lateral instability.

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2007).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.  In 
VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion 
need not be compensable under DC 5260 or DC 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  

DC 5258 provides for a 20 percent evaluation when semilunar 
cartilage is found to be dislocated with frequent episodes of 
"locking" pain and effusion into the joint.  

DCs 5256 (ankylosis of the knee); 5259 (removal of semilunar, 
symptomatic cartilage); 5260 (limitation of flexion); 5261 
(limitation of extension); 5269 (removal of symptomatic 
semilunar cartilage); 5262 (impairment of the tibia and 
fibula) and 5263 (genu recurvatum) are not applicable in this 
instance, as the medical evidence does not show that the 
Veteran has any of these conditions.  



III. Analysis 

As to the degenerative joint disease of the left knee with 
limitation of motion, the Veteran does not meet the criteria 
for even a minimal evaluation for limitation of motion.  On 
VA examination in July 2008, the Veteran had full extension 
and 95 degrees flexion with pain.  The Board notes that 
additional compensation is potentially available for 
functional impairment due to pain on motion.  See DeLuca, 
supra.  The veteran complains of pain and the Board does not 
doubt his assertions.  The July 2008 VA examination revealed 
no indication of additional limitation of motion on 
repetitive use.  There is no current evidence of deformity of 
the knee.  Consequently, the Board does not find symptoms or 
pathology creating impairment that would warrant a higher 
evaluation for functional impairment due to pain on motion.  

The Board finds that the Veteran's left knee disability does 
warrant an increased rating under DC 5258.  As will be 
explained, an increase under other applicable codes is not 
warranted.  

As for DC 5257, recurrent subluxation or lateral instability 
of the knee, no instability of either knee was found at the 
February 2007 VA examination; subluxation was not mentioned.  
In a May 2007 magnetic resonance imaging (MRI) report of the 
left knee, marked lateral subluxation of the patella with an 
intact retinaculum was noted and the Veteran was referred for 
a knee brace.  At the Veteran's February 2008 Board hearing, 
the Veteran reported that his left knee locked up when he sat 
down for long periods of time.  (Transcript, p 4.)  A 
February 2008 VA primary care note shows the Veteran reported 
locking and stated he has "instability symptoms."  A March 
2008 X-ray (reported in a May 2008 VA orthopedic note) showed 
lateral subluxation of the patella, however, no dislocation 
was found.  

The July 2008 VA examination report stated that the Veteran 
had used a knee brace in the past but was not currently doing 
so.  The Veteran again reported locking.  The examiner stated 
"Further manipulation of the knees suggests slight 
anteroposterior and Lachman laxity of the right knee but 
there is no indication of ligamentous laxity or instability 
of the left knee."  In the examiner's diagnosis, he stated 
there was no indication of instability.  The examiner 
repeated this statement in the discussion section of the 
report, commenting that no clinical instability could be 
demonstrated but that symptomatology of catching or locking 
may be related to degenerative arthritic or meniscal changes.  

The Board does not find that the Veteran's left knee 
disability meets the criteria for an increased rating under 
DC 5257.  May 2007 and June 2008 MRIs, as well as a March 
2008 X-ray, note subluxation (partial dislocation).  The 
February 2008 VA note only showed instability symptoms, not 
actual instability.  No instability was found on either VA 
examination and the Veteran did not report falling or 
twisting of the left knee.  The July 2008 VA examiner related 
the locking of the left knee to the Veteran's degenerative or 
meniscal changes.  The Veteran is already being compensated 
for his degenerative changes under DC 5003-5010.  As 
mentioned, while arthritis and instability may be rated 
separately without pyramiding (See, VAOPGCPREC 23-97) a 
separate finding must be based on additional instability.  
The Board finds that meniscal changes are to be compensated 
under DC 5258; there is no basis for a separate rating for 
subluxation to be combined with DC 5258.  Additionally, the 
Veteran has not shown the necessary recurrent subluxation or 
instability that is required to receive a higher rating under 
DC 5257.  The Veteran does not meet the requirements for an 
increased rating under DC 5257.  

The Veteran's left knee disability does meet the requirements 
for an increase under DC 5258, dislocated semilunar cartilage 
with frequent episodes of locking, pain and effusion into the 
joint.  As mentioned above, the Veteran reported locking at a 
February 2008 VA appointment and at the July 2008 VA 
examination.  A March 2008 VA emergency record shows the 
Veteran reported to the hospital with left knee pain.  The 
left knee was noted to have "chronic appearing effusion" 
and the Veteran received a steroid injection.  A May 2008 VA 
medical record again notes small effusion.  A June 2008 MRI 
noted small joint effusion and a radial tear involving the 
medial meniscus.  The claims file shows the Veteran has 
continually reported pain in his left knee.  Resolving all 
doubt in his favor, the Board finds that the Veteran's left 
knee disability warrants a separate evaluation under DC 5258.  
38 C.F.R. § 4.71a.  

Based upon the guidance of the Court in Hart v. Mansfield, 
21 Vet. App. 509-510, the Board has considered whether a 
staged rating is appropriate.  In the present case, the 
Veteran's symptoms remained relatively constant throughout 
the course of the period on appeal and as such staged ratings 
are not warranted.  

As for a referral for extraschedular consideration, no 
employment interruptions were reported by the Veteran and no 
frequent hospitalizations occurred.  The VA examiner in July 
2008 concluded that the Veteran's functional impairment was 
limited to activities related to running, jumping, crouching, 
etc.  The examiner also noted that although the Veteran had 
not worked as a truck driver for the past six months, while 
he was working he had been able to climb in and out of a 
truck on a regular basis.  In the absence of evidence showing 
that the Veteran's right knee disorder resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation); required frequent periods of 
hospitalization; or otherwise has rendered impractical the 
application of the regular schedular standards, 
extraschedular consideration is not warranted.  See 38 C.F.R. 
§ 3.321(b)(1).  


ORDER

A rating in excess of 10 percent for left knee chondromalacia 
of the patella with productive changes is denied.  

A separate 20 percent evaluation for left knee dislocated 
semilunar cartilage is allowed, subject to the regulations 
governing the award of monetary benefits.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


